Citation Nr: 0935213	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-20 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in August 
2008, it was remanded for additional development.  It since 
has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has residuals of right knee sprain that occurred 
in active service.


CONCLUSION OF LAW

The Veteran has residuals of right knee sprain incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for residuals of right knee sprain.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
residuals of right knee strain because the disability had its 
onset in service and has persisted since service.  He wrote 
in the August 2003 notice of disagreement that he has 
performed self-guided rehabilitation exercises since he first 
injured his right knee in 1991.

Service treatment records confirm that the Veteran was 
treated for contusion and sprain of the right knee from June 
1991 to September 1991.  An August 1991 physical therapy 
record reflects that he was instructed to continue performing 
his exercises at home, and a September 1991 physical therapy 
record reflects that function of his right lower extremity 
had not been completely recovered.  In an August 1993 report 
of medical history, the Veteran reported a history of a 
"trick" or locked knee.  Later service treatment records 
associated with the claims folders do not relate to any right 
knee condition, and attempts to obtain the Veteran's 
discharge examination were unsuccessful. 

The post-service medical evidence of record confirms that the 
Veteran has a current right knee disability.  In an August 
2003 letter, the Veteran's private physician wrote that his 
right knee sprain is likely to be recurrent from time to 
time.  In addition, he was diagnosed with right knee 
patellofemoral pain on VA examination in December 2007 and 
patellofemoral syndrome on VA examination in April 2009.

With respect to medical nexus, the December 2007 VA examiner 
opined that the Veteran's current right knee condition was 
less likely as not caused by or a result of his right knee 
sprain in 1991 because, "[t]here has been no chronicity to 
the right knee pain that relates to the sprain he sustained 
during service."  The Board finds this opinion to be 
inadequate since the examiner's rationale is inconsistent 
with the Veteran's report that he has performed self-guided 
physical therapy exercises for his right knee since 1991.

The April 2009 VA examiner also opined that the Veteran's 
right knee condition was less likely as not caused by or a 
result of his 1991 right knee sprain.  He explained that knee 
sprain normally resolves within 7 to 21 days without any 
residual deficit and that the Veteran's current condition was 
most likely secondary to his weight and occupation.  The 
Board also finds this opinion to be inadequate since the 
Veteran's initial right knee injury required months, rather 
than 21 days, of treatment and full function of the knee 
still was not achieved by September 1991.

Finally, a November 2008 addendum to the December 2007 VA 
examination report reflects the examiner's opinion that the 
Veteran's current right knee condition is at least as likely 
as not related to service.  The examiner explained that 
review of the claims folders revealed that the condition 
occurred and was treated during service.

The Board notes that the Veteran is competent to describe the 
onset and continuity of his right knee symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds no 
reason to question his statements regarding those facts or 
his August 2003 statement that he has performed self-guided 
physical therapy exercises since 1991.  Moreover, the Board 
finds that the December 2007 and April 2009 medical nexus 
opinions are inadequate because they are not supported by 
adequate rationales.

In light of the foregoing and in light of the November 2008 
medical opinion which links the Veteran's current right knee 
condition to his in-service knee sprain, the Board concludes 
that the preponderance of the evidence is in favor of the 
claim.  Accordingly, service connection for residuals of 
right knee sprain is warranted.


ORDER

Entitlement to service connection for residuals of right knee 
sprain is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


